UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2015 Date of reporting period:March 31, 2015 Item 1. Report to Stockholders. Bushido Capital Long/Short Fund Investor Class Shares – BCLSX Semi-Annual Report www.bushidofunds.com March 31, 2015 Bushido Capital Long/Short Fund Shareholder Letter May 15, 2015 Please see “The Fund” tab at www.bushidofunds.com for a detailed breakdown of the Fund’s portfolio, a complete list of holdings, and performance data. PERFORMANCE: Bushido Capital Partners views the Morningstar long/short equity category as the Fund’s primary benchmark. The following is a brief description of the primary drivers of performance from each of the main asset classes on both the long and short side during the quarter: Long Equity Positive performance in the long book of the portfolio was driven by our positions in Portugal (PGAL), Ross Stores (ROST), Russia (RSX) and Italy (EWI). Although strength in the U.S. dollar continued to act as a headwind for our international ETFs, the long awaited arrival of the European Central Bank’s quantitative easing program helped to pull European equity indices higher. Key to any sustained economic improvement above and beyond the false starts of the past several years may hinge on the implementation of structural reforms by local governments in these countries. Those that have started down the reform path, including Ireland, Spain, and Portugal, have shown improving Gross Domestic Product (GDP) growth, accelerating industrial production and increasing real estate prices.As the countries we are invested in share the common trait of being, in our opinion, cheaply priced, small, yet consistent improvements in the macro economic backdrop may lead to a reawakening in their respective equity markets. Noticeably absent from the somewhat improved European equity picture has been Greece, whose lack of reform progress has both angered its European Union (EU) partners as well as hindered any near term hope for an economic rebound. Accordingly, our investment in GREK (Greece ETF) was one of the Fund’s worst performers during the first quarter.Other negative positions during the period included Brazil (EWZ & EWZS) the iShares MSCI Brazil Capped Fund and iShares MSCI Brazil Small-Cap Fund, and BAC (Bank of America). We remain long GREK, EWZ, EWZS and BAC. Short Equity The Fund’s returns from the short book of the portfolio during the quarter were led by KATE (Kate Spade), EXP (Eagle Materials), and RRC (Range Resources). All three of these short positions were closed for gains during the first two weeks of the year. Negative performance from our short book came from our market hedge in IWM (iShares Russell 2000 ETF) as well as a position in JNS (Janus), which was closed at a loss. We plan on revisiting our Janus short in the future as we believe much of our original investment thesis on the name remains in place. U.S. Equities While lower oil prices have negatively impacted our holdings in Brazil, Russia and off-shore drillers, several of our portfolio companies may see a lagged benefit from a sustained decline in gasoline prices. As shown in the chart below, U.S. consumers are obtaining material savings at the pump relative to year ago levels, which could lead to improved household balance sheets and increased discretionary income, all else equal. We believe this may prove beneficial to our retail holdings that include ROSS, Nordstrom, AutoZone, and Bed Bath & Beyond. Importantly for AutoZone, the decline in gasoline prices has coincided with an increase in total miles driven to a new all-time high, finally eclipsing the previous record set more than seven years ago. 1 Bushido Capital Long/Short Fund FAST During the quarter the Fund initiated a position in Fastenal Co., a distributor of industrial and construction supplies that operates 2,637 stores and 14 distribution centers across the United States, Canada and Mexico. After trading up to a premium multiple in 2011, the stock has treaded water for more than three years despite improving operating margins and continued growth in EPS. Concern following a sales update at the beginning of the year allowed for what we thought was an attractive entry price as we looked passed the short term worries to focus on a business with continued strength in its long term prospects. Operating margins have expanded to 21% in 2014 from 17% in 2004, while returns on invested capital have consistently been in the 25%-27% range over the past several years1. The company displays qualitative strengths as well, with its distinct corporate culture which has continued to play an integral part in the company’s success since its founding in 1967. Your commitment and trust are appreciated and we look forward to investing alongside you in the coming years. Sincerely, John H. Beatson Bushido Capital Partners Please see the following page for important disclosures. 1 Source: FactSet, 4/08/15. 2 Bushido Capital Long/Short Fund Disclosure Must be preceded or accompanied by a prospectus. Mutual Fund investing involves risk. Principal loss is possible. The Fund may engage in short sales of securities, which involves the risk that losses may exceed original amounts invested. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. The Fund may also invest in emerging markets, which are generally more volatile, have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries and securities markets that are substantially smaller, less liquid and more volatile with less government oversight than more developed countries. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Small and medium-cap companies tend to have limited liquidity and greater price volatility than large-cap companies. Because the fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that an ETF’s shares may trade at a discount to its net asset value, an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares.The fund may also use options contracts, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates.Covered call writing may limit the upside of an underlying security. Bushido Long/Short Fund is distributed by Quasar Distributors, LLC. Top 10 Positions as of 3/31/15 Percent of Net Assets IShares Russell 2000 ETF -4.7% SPDR S&P rust -4.7% IShares MSCI Italy Capped ETF 4.2% IShares MSCI Ireland Capped ETF 4.1% Global X FTSE Portugal 20 ETF 4.0% IShares MSCI Austria Capped ETF 4.0% Kinder Morgan 3.8% IShares MSCI Poland Capped ETF 3.6% Global X FTSE Greece 20 ETF 3.3% Fairfax Financial Hldgs LTDFFHCN 5.8 05/15/21 3.1% Fund holdings are subject to change and are not recommendations to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments section of this report. Current and future holdings are subject to risk. Morningstar Long/Short Equity Category: the average performance of the 243 funds that currently comprise Morningstar’s Long/Short Equity Category.One cannot invest directly in an index. Earnings per share (EPS) is calculated by taking the total earnings divided by the number of shares outstanding. Return on Investment Capital (ROIC) is a measure of how effectively company use money (borrowed or owned) invested in its operations. This commentary reflects the views of the portfolio manager through March 31, 2015. The manager’s views are subject to change as market and other conditions warrant.No forecasts are guaranteed. This commentary is provided for informational purposes only and is not an endorsement of any security, mutual fund, sector or index.Bushido Capital Partner, its affiliates, employees and clients may hold or trade the securities mentioned in this commentary. For more information, call your financial professional or Bushido Long/Short Funds at 1-855-359-1515. www.Bushidofunds.com Bushido Capital Long/Short Fund c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 3rd Floor, P.O. Box 701 Milwaukee, WI 53201-0701 3 Bushido Capital Long/Short Fund Value of $10,000 Investment (Unaudited) This chart assumes an initial investment of $10,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost.Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Annualized Rates of Return as of March 31, 2015 1 Year Since Inception(1) Investor Class (without sales load) -7.01% 3.14% Investor Class (with sales load)(2) -11.45% 1.07% 70% S&P 500 Index 30% Barclay’s Government/Credit Index(3) 10.01% 14.06% Morningstar Long/Short Equity Category Index(4) 3.31% 7.83% October 31, 2012. Return reflects a sales load of 4.75%. The 70% S&P 500 Index 30% Barclay’s Government/Credit Index is a blended benchmark consisting of 70% of the S&P 500 Index and 30% of the Barclay’s Intermediate Government/Credit Index. This Index cannot be invested in directly. The Morningstar Long/Short Equity Category measures the average performance of the funds that currently comprise Morningstar’s Long/Short Equity category. This Index cannot be invested in directly. 4 Bushido Capital Long/Short Fund Expense Example (Unaudited) March 31, 2015 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees and wire transfer fees; and (2) ongoing costs, including management fees; distribution and/or service (12b-1) fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (October 1, 2014 – March 31, 2015). ACTUAL EXPENSES The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs may have been higher. Expenses Paid Beginning Account Ending Account During Period(1) Value (10/1/2014) Value (3/31/2015) (10/1/2014 to 3/31/2015) Investor Class Actual(2)(3) $ 939.60 Investor Class Hypothetical(4) (5% return before expenses) Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 2.35%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. Based on the actual returns for the six-month period ended March 31, 2015 of -6.04%. Excluding dividends and interest on short positions, the actual expenses would be $8.95. Excluding dividends and interest on short positions, the hypothetical expenses would be $9.30. 5 Bushido Capital Long/Short Fund Asset Allocations (Unaudited) as of March 31, 2015 (% of Gross Assets) Top Ten Long Positions (Unaudited) March 31, 2015 (% of net assets) iShares MSCI Italy Capped Fund % iShares MSCI Ireland Capped Fund % Global X FTSE Portugal 20 Fund % iShares MSCI Austria Capped Fund % Kinder Morgan % iShares MSCI Poland Capped Fund % Global X FTSE Greece 20 Fund % Fairfax Financial Holdings, 5.800%, 05/15/2021 % Jefferies Group, 3.875%, 11/09/2015 % Ross Stores % Top Five Short Positions (Unaudited) March 31, 2015 (% of net assets) Euro -18.5 % iShares Russell 2000 Fund -4.7 % SPDR S&P 500 Fund -4.7 % Polish Zloty -3.6 % Target -1.0 % 6 Bushido Capital Long/Short Fund Schedule of Investments (Unaudited) March 31, 2015 Description Shares Value COMMON STOCKS – 42.2% Aerospace & Defense – 1.8% Northrop Grumman $ Agriculture – 4.5% Lorillard Philip Morris International Reynolds American Banks – 5.1% Bank Of America Goldman Sachs Group (a) JPMorgan Chase (a) Sberbank of Russia – ADR Distribution/Wholesale – 1.4% Fastenal Household Products & Wares – 1.0% Tupperware Brands Insurance – 6.9% Allied World Assurance Company Holdings (a) American International Group (a) Assurant Axis Capital Holdings Everest Re Group Media – 2.3% DIRECTV* Viacom – Class B Metal Fabricate & Hardware – 1.3% Precision Castparts Oil & Gas – 0.9% Noble Pipelines – 3.8% Kinder Morgan (a) Real Estate – 1.3% Annaly Capital Management – REIT See Notes to the Financial Statements 7 Bushido Capital Long/Short Fund Schedule of Investments (Unaudited) – Continued March 31, 2015 Description Shares/Par Value COMMON STOCKS – 42.2% (Continued) Retail – 7.5% AutoZone* $ Bed Bath & Beyond* Nordstrom (a) Ross Stores (a) Software – 1.6% Oracle Transportation – 2.8% CSX (a) Expeditors International of Washington (a) Total Common Stocks (Cost $3,240,788) CORPORATE BONDS – 19.2% Financial Services – 5.8% Jefferies Group 3.875%, 11/09/2015 Leucadia National 8.125%, 09/15/2015 5.500%, 10/18/2023 (a) Homebuilders – 6.0% MDC Holdings 5.625%, 02/01/2020 (a) Ryland Group 6.625%, 05/01/2020 (a) Toll Brothers Finance 8.910%, 10/15/2017 5.875%, 02/15/2022 (a) Insurance – 4.9% Allied World Assurance Company Holdings 5.500%, 11/15/2020 (a) Fairfax Financial Holdings 5.800%, 05/15/2021 (a) (b) See Notes to the Financial Statements 8 Bushido Capital Long/Short Fund Schedule of Investments (Unaudited) – Continued March 31, 2015 Description Par Value CORPORATE BONDS – 19.2% (Continued) Insurance – 4.9% (Continued) Odyssey Re Holdings 6.875%, 05/01/2015 $ $ Retail – 1.4% Darden Restaurants 4.500%, 10/15/2021 (a) Software – 1.1% Moody’s 5.500%, 09/01/2020 (a) Total Corporate Bonds (Cost $1,709,150) MUNICIPAL BONDS – 4.9% Boulder Larimer & Weld Counties, Colorado, St. Vrain Valley School District Series A 5.000%, 12/15/2017 Lee County Florida, School Board Series A 5.000%, 08/01/2028 New York City, New York, Housing Development Series A 5.000%, 07/01/2020 Scarborough, Maine 4.000%, 11/01/2017 Shelby County, Alabama Series A 7.000%, 08/01/2015 Shelby County, Tennessee, Health Educational & Housing Facilities 5.250%, 08/01/2015 Utah Transit Authority Series B 4.500%, 06/15/2030 4.500%, 06/15/2033 Washington State Economic Development Finance Authority 5.000%, 06/01/2034 5.000%, 06/01/2038 Total Municipal Bonds (Cost $451,662) See Notes to the Financial Statements 9 Bushido Capital Long/Short Fund Schedule of Investments (Unaudited) – Continued March 31, 2015 Description Shares Value EXCHANGE TRADED FUNDS – 30.9% Global X FTSE Greece 20 Fund $ Global X FTSE Portugal 20 Fund iShares MSCI Austria Capped Fund iShares MSCI Brazil Capped Fund iShares MSCI Brazil Small-Cap Fund iShares MSCI Ireland Capped Fund iShares MSCI Italy Capped Fund iShares MSCI Poland Capped Fund Market Vectors Russia Fund Market Vectors Russia Small-Cap Fund Total Exchange Traded Funds (Cost $3,321,602) SHORT-TERM INVESTMENT – 7.0% Fidelity Institutional Government Portfolio – Class I, 0.01%^ (Cost $633,486) Total Investments – 104.2% (Cost $9,356,688) Other Assets and Liabilities, Net – (4.2)% ) Total Net Assets – 100.0% $ * Non-income producing security. (a) All or a portion of this security is designated as collateral for securities sold short. As of March 31, 2015, the value of collateral was $2,470,225. (b) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other “qualified institutional buyers.” As of March 31, 2015, the value of this investment was $286,323 or 3.1% of total net assets. ^ Variable rate security – The rate shown is the rate in effect as of March 31, 2015. ADR – American Depositary Receipt REIT – Real Estate Investment Trust See Notes to the Financial Statements 10 Bushido Capital Long/Short Fund Schedule of Securities Sold Short (Unaudited) March 31, 2015 Description Shares Value COMMON STOCK – 1.0% Retail – 1.0% Target Total Common Stocks (Proceeds $82,426) $ EXCHANGE TRADED FUNDS – 9.9% iShares Russell 2000 Fund PowerShares DB Commodity Index Tracking Fund* SPDR S&P 500 Fund Total Exchange Traded Funds (Proceeds $876,083) Total Securities Sold Short (Proceeds $958,509) $ * Non-income producing security. See Notes to the Financial Statements 11 Bushido Capital Long/Short Fund Statement of Assets and Liabilities (Unaudited) March 31, 2015 ASSETS: Investments, at value (cost $9,356,688) $ Deposits at broker(1) Receivable for adviser reimbursements Receivable for investment securities sold Prepaid expenses Dividends and interest receivable Total assets LIABILITIES: Foreign currency sold short, at value (proceeds $2,024,125) Securities sold short, at value (proceeds $958,509) Payable for fund administration & accounting fees Payable for compliance fees Payable for transfer agent fees & expenses Payable for custody fees Payable for trustee fees Dividends payable on securities sold short Accrued distribution & shareholder service fees Accrued other fees Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated undistributed net investment loss ) Accumulated undistributed net realized loss on investments ) Net unrealized appreciation (depreciation) on: Investments and translations of foreign currency Securities and foreign currency sold short ) Net Assets $ Net Assets $ Shares issued and outstanding(2) Net asset value, redemption price and offering price per share(3) $ Maximum offering price per share ($10.51/0.9525)(4) $ Pledged as collateral for securities sold short. Unlimited shares authorized. A redemption fee of 2.00% is assessed against shares redeemed within 60 days of purchase. Reflects a maximum sales charge of 4.75%. See Notes to the Financial Statements 12 Bushido Capital Long/Short Fund Statement of Operations (Unaudited) For the Six Months Ended March 31, 2015 INVESTMENT INCOME: Dividend income $ Less: foreign taxes withheld ) Interest income Total investment income EXPENSES: Investment adviser fees (See Note 5) Fund administration & accounting fees (See Note 5) Transfer agent fees (See Note 5) Dividends & broker interest on short positions Distribution and/or shareholder service fees (See Note 6) Custody fees (See Note 5) Audit fees Compliance fees (See Note 5) Legal fees Trustee fees Federal and state registration fees Other Postage & printing fees Total expenses before reimbursement/waiver (See Note 5) Less: reimbursement/waiver from investment adviser ) Net expenses NET INVESTMENT INCOME NET REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized gain (loss) on transactions from: Investments and translations of foreign currency ) Securities and foreign currency sold short Capital gain distribution from regulated investment company Net change in unrealized depreciation on: Investments and translations of foreign currency ) Securities and foreign currency sold short ) Net realized and unrealized loss on investments ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) See Notes to the Financial Statements 13 Bushido Capital Long/Short Fund Statements of Changes in Net Assets Six Months Ended March 31, 2015 Year Ended (Unaudited) September 30, 2014 OPERATIONS: Net investment income $ $ Net realized gain (loss) on transactions from: Investments and translations of foreign currency ) Options purchased — ) Securities and foreign currency sold short Capital gain distribution from regulated investment company — Options written — Net change in unrealized appreciation (depreciation) on: Investments and translations of foreign currency ) ) Options purchased — Securities and foreign currency sold short ) Options written — Net increase (decrease) in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestments of distributions Payments for shares redeemed ) ) Redemption fees — — Net increase in net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS: From net investment income ) — From net realized gains ) ) Total distributions to shareholders ) ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period, (including accumulated undistributed net investment loss of $(16,828) and $0, respectively) $ $ See Notes to the Financial Statements 14 Bushido Capital Long/Short Fund Financial Highlights For a Fund share outstanding throughout the period. For the Six Months Ended For the For the Period March 31, 2015 Year Ended Inception through (Unaudited) September 30, 2014 September 30, 2013(1) PER SHARE DATA: Net asset value, beginning of period $ $ $ INVESTMENT OPERATIONS: Net investment income (loss) ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) LESS DISTRIBUTIONS FROM: Net investment income ) — — Net realized gains ) ) — Total distributions ) ) — Paid-in capital from redemption fees — — — Net asset value, end of period $ $ $ TOTAL RETURN(2)(3) )% % % SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ $ $ Ratio of expenses to average net assets(4): Before expense reimbursement/waiver % % % After expense reimbursement/waiver % % % Ratio of expenses excluding dividends & interest on short positions to average net assets(4): Before expense reimbursement/waiver % % % After expense reimbursement/waiver % % % Ratio of net investment income (loss) to average net assets(4): Before expense reimbursement/waiver )% )% )% After expense reimbursement/waiver % % )% Portfolio turnover rate(3) 31
